Citation Nr: 0943046	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-27 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
keratitis of the right eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1948 to 
January 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 rating decision of the 
Boston, Massachusetts regional office (RO) of the Department 
of Veterans Affairs (VA).  The rating decision granted the 
Veteran's service connection claim for keratitis, right eye 
and assigned a ten (10) percent evaluation, effective May 10, 
2005.

The Veteran filed a timely notice of disagreement with the 
rating decision and subsequently perfected an appeal on the 
issue of entitlement to an initial evaluation in excess of 10 
percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the Board notes that the Veteran is, 
pursuant to his notice of disagreement dated January 2007, 
appealing the 10 percent rating that was assigned for 
keratitis, right eye, after service connection was granted.  
The guidance of Fenderson v. West, 12 Vet. App. 119 (1999), 
is for application when a claimant appeals the initial rating 
for a disability and VA must consider the propriety of a 
"staged" rating based on changes in the degree of severity of 
it since the effective date of service connection.

The Veteran was afforded a VA examination of his hypertension 
in September 2006 as part of the development of his claim of 
entitlement to service connection.  The examiner noted that 
the Veteran experienced his first episode of keratitis while 
in the military and has repeated recurrences, but did not 
reference the claims file.  The examiner stated that the 
Veteran's last flare-up was a year and a half prior to the 
examination, and lasted about two weeks, but stated elsewhere 
in the report that keratitis recurred approximately every 
year.  The examiner's supervising practitioner submitted an 
addendum (that did reflect review of the claims file) in 
October 2006, stating that flare-ups occur every few years. 

Following the November 2006 grant of service connection, the 
Veteran submitted a January 2007 notice of disagreement in 
which he stated that he experiences daily pain in his right 
eye.  The Veteran also informed VA that he terminated his 
employment due to right eye visual disturbance, specifically 
poor night vision.  Private treatment notes dated February 
2003 and October 2004 reflect that the Veteran reported 
experiencing trouble with night vision.  As evidence of the 
work interference, the Veteran submitted August 2007 
statements from his former employer (verifying that he 
terminated employment due to night driving responsibilities) 
and a private clinic (noting that he could not return to work 
due to right eye night vision difficulty).  

According to law, an extraschedular rating is warranted upon 
a finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards." 38 C.F.R. § 3.321(b)(1) 
(2009).   

The August 2007 statement of the case noted that the Veteran 
had difficulty with night vision which interfered with his 
driving, but did not discuss the alleged interference with 
employment and stated that referral for extra-schedular 
consideration was not warranted.  A November 2008 
supplementary statement of the case noted the alleged 
interference with employment, but did not discuss the 
applicability of extra-schedular consideration and observed 
that the keratitis was presently inactive.  In February 2009, 
in response to the Veteran's submission of a letter from his 
private physician stating that keratitis was permanent and 
recurrent, the RO issued another supplementary statement of 
the case noting that keratitis was not "presently in an 
active condition."  The 2009 statement did not address 
employment concerns or applicability of extra-schedular 
evaluation.

Since the most recent VA examination of record of is dated 
September 2006, which is more than 3 years ago, the Board 
finds that an additional examination is warranted.  The 
Veteran has alleged that a 10 percent rating does not 
accurately reflect his level of disability, that his 
keratitis worsened, and that the disease interferes with his 
employment.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines, as in this case, that there 
is a need to verify the etiology, exact nature, or severity 
of a disability.  See also 38 C.F.R. § 3.159 (2009).  VA has 
the authority to schedule a compensation and pension 
examination when such is deemed necessary, and the Veteran 
has an obligation to report for that examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record, to specifically include 
any additional VA, non-VA, or other 
medical treatment for keratitis.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO/AMC must then obtain these 
records and associate them with the 
claims folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform him and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.

2.  The RO/AMC must then schedule the 
Veteran for a VA examination to determine 
the current severity of the right eye 
keratitis.  Pursuant to 38 C.F.R. § 
4.75(b), the examiner must be either a 
licensed optometrist or licensed 
ophthalmologist.  The following 
considerations will govern the 
examination:

a.	The entire claims folder and a 
copy of this remand must be made 
available to the examiner in 
conjunction with this examination.  
The examination report must reflect 
review of pertinent material in the 
claims folder.

b.	After reviewing the claims file 
and examining the Veteran, the 
examiner must provide findings in 
accordance with Diagnostic Code 6001.  
The examiner must also address the 
applicability of any additional 
diagnostic code for the corneal scar 
referenced throughout the Veteran's 
medical record.  The examiner must 
discuss and address additional 
symptoms described by the Veteran, 
such as interference with night 
vision.

c.	In all conclusions, the examiner 
must identify and explain the medical 
basis or bases, with identification 
of the evidence of record.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should so 
state. 

d.	Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in detail 
and correlated to a specific 
diagnosis.  The report prepared must 
be typed.

3.  After the above has been completed, 
the RO/AMC must review the claims file 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If any report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

4.  Thereafter, the RO/AMC must consider 
all of the evidence of record and re-
adjudicate the Veteran's claim for an 
initial evaluation in excess of 10 
percent.  The RO/AMC must consider both 
the propriety of a "staged" rating based 
on any changes in the degree of severity 
of the Veteran's keratitis since the May 
2005 effective date of service connection 
and an extra-schedular evaluation based 
on the symptoms reported by the Veteran 
and the alleged interference with 
employment.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case 
("SSOC").  The SSOC must contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is his responsibility 
to report for any examinations and to cooperate in the 
development of the claim.  The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2009).   In 
the event that the Veteran does not report for any scheduled 
examination, documentation should be obtained which shows 
that notice scheduling the examination was sent to the last 
known address.   It should also be indicated whether any sent 
notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The RO and the 
Veteran are advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the appellate courts.  It has been held that 
compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


